Mr. Justice Thachee
delivered the opinion of the court.
The bill of exceptions in this case, taken to a motion for a new trial overruled, among other things, shows that, after the jury had retired with the case, for the purpose of forming their .verdict, and, after the court had been adjourned until the sue*307ceeding day, the jury returned into the court-house, and the judge, without the consent of the parties in the action, or their counsel, upon the request of the jury, explained a matter of law to them, bearing upon the case upon which they notified him that they entertained doubts.
The statutes of this state, H. & H. 482, sec. 9, and 493, sec. 53, explain and provide the mode and extent in which a judge is permitted to charge a jury on points or principles of law applicable to a case before them. These provisions are restrictive of the common law powers of judges in this particular, and any substantial deviation from them is good ground of error. The instance in the present case we deem a deviation of this kind.
Judgment reversed, and new trial awarded.